COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                No. 08-16-00052-CV
                                                §
                                                                  Appeal from the
  IN THE INTEREST OF S.H. and K.H.,             §
  Children.                                                      65th District Court
                                                §
                                                             Of El Paso County, Texas
                                                §
                                                                (TC# 2010CM6668)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.